Citation Nr: 0713204	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-19 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for bilateral defective 
vision. 

2. Entitlement to service connection for a variously 
diagnosed psychiatric disability.

3. Entitlement to service connection for lumbosacral strain.

4. Entitlement to service connection for a disability 
manifested by dizziness.

5. Entitlement to service connection for a disability 
manifested by insomnia.

6. Entitlement to an initial rating in excess of 10 percent 
for vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1993 to November 1998.  She reports she had 
subsequent service in the Navy Reserves (from March to 
September 1999) and in the Army Reserves (beginning in 
September 1999).  Such service has not been verified.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  

By rating decision in October 2006, the RO granted service 
connection for left knee chondromalacia.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  Therefore, that matter is not before the Board.

All issues other than that seeking service connection for 
bilateral defective vision are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on her part is 
required.


FINDINGS OF FACT

1.  The veteran's compound myopic astigmatism is a refractive 
error of the eye.

2.  There is no competent medical evidence of another 
disability causing the veteran's defective vision.
CONCLUSION OF LAW

Service connection for bilateral defective vision is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By a December 2001 letter, prior to the RO's initial 
adjudication of this claim in June 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate her claim for service connection, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on his behalf.  Although the 
December 2001 letter did not specifically advise the veteran 
to submit any pertinent evidence in her possession, it 
informed her of the evidence required to substantiate her 
claim and that she should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on her behalf.  Furthermore, in a March 2006 letter, 
she was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  She was given ample time to respond and supplement 
the record.  The claim was then readjudicated.  See October 
2006 Supplemental Statement of the Case (SSOC).

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available medical records 
identified by the veteran, and the veteran has undergone a VA 
examination. The Board further finds that no additional 
development, as for medical opinions or examinations is 
indicated.

Factual Background

The veteran's service medical records show that she wore 
glasses.  She had congenital nonprogressive cerulean cortical 
lens opacities diagnosed in November 1993.  Eye examinations 
in June 1997, June 1998, November 1998 and September 1999 
revealed compound myopic astigmatism and normal ocular 
health.  An April 2001 eye examination report notes that the 
veteran's visual acuity was correctable to 20/20.

In November 2001, the veteran submitted a claim for service 
connection for a disability of the eyes. 

A January 2001 VA examination report notes that the veteran 
had refractive error for many years.  The examiner also noted 
that the veteran's congenital nonprogressive cerulean 
cortical lens opacities does not and will not lead to visual 
impairment.  It was noted that the veteran currently had 
corrected visual acuity of 20/20 using contact lenses.


Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.

Service connection for compound myopic astigmatism, a 
refractive error of the eye, cannot be granted because this 
is one of the specific conditions for which service 
connection is barred by regulation, as it is not considered a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Compound myopic astigmatism is not considered a disability 
without evidence of superimposed disease or injury during 
service.  While service medical records reveal that the 
veteran sought corrective eye wear during military service, 
there is no indication of any superimposed disease or injury 
to the eyes during her active service.  

With regard to the veteran's congenital nonprogressive 
cerulean cortical lens opacities, the Board notes that this 
defect has not and will not cause defective vision.  
(Incidentally, a congenital or developmental defect is not 
considered a disease or injury for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.)

There is no evidence of any disability other than refractive 
error causing the veteran's defective vision.  

The preponderance of the evidence is against this claim.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for bilateral defective vision is denied.


REMAND

With respect to the remaining service connection claims, the 
veteran has alleged that the disabilities at issue were 
incurred during, or aggravated by, her reported Reserve 
service.  That aspect of her claims has not been adequately 
developed. Evidence in the claims file reflects that the 
veteran served in the Reserves (or National Guard) until at 
least September 2002.  Notably, generally, service connection 
may be granted for disability due to disease or injury during 
periods of active duty for training (ACDUTRA) or injury 
during inactive duty training (INACDUTRA), (but not for 
disability incurred or aggravated during reserve status not 
while on ACDUTRA or INACDUTRA).  The veteran has not been 
asked to specify the period of ACDUTRA or INACDUTRA during 
which the claimed disabilities were incurred or aggravated.  
Nor, as previously noted, have any pertinent periods of 
ACDUTRA or INACDUTRA been verified.  Notably records in the 
claims file do show she was seen/treated for some pertinent 
complaints while in reserve status.   However, if she claims 
a disability in question was incurred or aggravated during 
reserve status but not while on ACDUTRA or INACDUTRA, such 
claim lacks legal merit.  Significantly, the record shows 
that she served in the reserves beyond the date of the most 
recent medical record from her reserve service.   

With respect to the rating for vascular headaches, this 
disability is currently rated as 10 percent disabling, under 
Diagnostic Code (Code) 8100.  Under this Code, migraines 
resulting in characteristic prostrating attacks averaging one 
in 2 months over the last several months warrant a 10 percent 
rating.  Migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a, Code 8100.

The veteran's service medical records show ongoing complaints 
of, and treatment for, headaches.  On January 2002 VA 
examination, the examiner noted the veteran's history of 
daily headaches with nausea.  She reported that her headaches 
impacted on her job performance because she worked slower and 
was unable to speak when she had a headache.  A May 2003 VA 
examination report notes the veteran's complaint of headaches 
occurring three to four times a week, lasting from three 
hours to four days.  The headaches were reportedly 
accompanied by photosensitivity and phonosensitivity, as well 
as nausea 10 to 20 percent of the time.  A November 2005 VA 
outpatient treatment record notes the veteran's complaint 
that her headaches were becoming more frequent; however, the 
frequency of the headaches was not specified.  The Board 
finds a VA examination is required to properly assess the 
current severity of the veteran's headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
specify any period of ACDUTRA or 
INACDUTRA during which the remaining 
disabilities she seeks to have service 
connected were incurred or aggravated.  
(In conjunction with this development, 
the veteran should be advised that the 
information sought from her is critical 
to the development of this aspect of her 
claim, and that if she does not provide 
this information (within a year), this 
aspect of the claim will be considered 
abandoned under 38 C.F.R. § 3.158. )  The 
RO should arrange for verification of any 
period of ACDUTRA/INACDUTRA so identified 
and arrange for an exhaustive search for 
any reserve service medical records 
pertaining to such period of ACDUTRA 
and/or INACDUTRA.  Regardless, the RO 
should ensure that the medical records 
pertaining to the veteran's reserve 
service associated with the claims file 
are complete (i.e., up-to-date).  

2.  If the development sought above 
produces evidence that suggests further 
development (such as a VA medical nexus 
examination), the RO of the appellant's 
claims of service connection for a 
psychiatric disability, lumbosacral 
strain, a disorder manifested by insomnia 
and a disorder manifested by dizziness is 
necessary, to include scheduling her for 
a VA examination, that development must 
be completed.

3.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current severity of her service-connected 
vascular headaches.  The claims folder 
must be made available to, and reviewed 
by the examiner, in conjunction with the 
examination, and any indicated studies 
should be performed.  The examiner should 
determine the nature, frequency and 
severity of the veteran's headaches, and 
specifically address the frequency of any 
prostrating attacks.  The examiner should 
also provide an opinion concerning the 
impact of this disability on the 
veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.  The 
examiner must explain the rationale for 
all opinions expressed.

4.  The RO should then re-adjudicate the 
remaining claims.  For any that remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


